Citation Nr: 1620733	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  09-07 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's facial dog bite residuals including scarring, to include entitlement to separate compensable disability evaluations.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left (minor) third (middle) finger amputation residuals, fourth (ring) finger tuft fracture residuals, and fifth (little) finger degenerative joint disease for the period prior to November 19, 2012, to include entitlement to separate compensable disability evaluations.  

3.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left (minor) third (middle) finger amputation residuals and fourth (ring) finger tuft fracture residuals for the period on and after November 19, 2012, to include entitlement to separate compensable disability evaluations.  

4.  Entitlement to a compensable disability evaluation for the Veteran's left (minor) fifth (little) finger proximal interphalangeal (PIP) degenerative joint disease for the period on and after November 19, 2012.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1981 to March 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Winston-Salem, Regional Office which, in pertinent part, established service connection for both facial dog bite residuals including scarring and left (minor) third (middle) finger amputation residuals, fourth (ring) finger tuft fracture residuals, and fifth (little) finger degenerative joint disease; assigned noncompensable evaluations for those disabilities; and effectuated the awards as of April 1, 2008.  In June 2011, the Roanoke, Virginia, Regional Office (RO) increased the initial evaluation for the Veteran's facial dog bite residuals from noncompensable to 30 percent; increased the initial evaluation for his left third, fourth, and fifth fingers disabilities from noncompensable to 20 percent; and granted a separate 10 percent evaluation for left third (middle) finger amputation scar residuals; and effectuated that award as of April 5, 2011.  In September 2012, the Board, in pertinent part, remanded the evaluations of the Veteran's facial dog bite residuals and left third, fourth, and fifth finger disabilities to the RO for additional action.  

In March 2013, the Appeals Management Center (AMC), granted a separate noncompensable evaluation for left fifth (little) finger PIP degenerative joint disease; recharacterized the Veteran's service-connected left third and fourth finger disabilities as left third (middle) finger amputation residuals and fourth (ring) finger tuft fracture residuals; and effectuated the awards as of November 19, 2012.  In September 2015, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in neurology.  In November 2015, the requested VHA opinion was incorporated into the record.  In November 2015, the Veteran was provided with a copy of the VHA opinion.  In January 2016, the accredited representative submitted additional evidence.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Facial Dog Bite Residuals

The November 2015 VHA neurological opinion states that:

The scar is located in the left chin and lower lip region.  Injury to the left lower lip and left chin as per the review of records and photograph of patient's facial scar.  The cutaneous sensory innervation of this region is via the Mental nerve, a branch of [the] mandibular branch of the Trigeminal nerve.  It is possible that the injury could have caused a distal lesion in this nerve resulting in paresthesia, numbness in the left lower lip and chin.  

The Marginal mandibular branch of [the] facial nerve also could have been injured distally.  This nerve innervates the depressor muscles of the corner of [the] mouth (anguli oris and depressor labii inferioris muscles).  A distal damage to the nerve could cause a partial weakness in the muscles that depress the corner of the mouth.  

***

As noted above, there could be injury to the distal portion of [the] left Marginal mandibular branch of [the] facial nerve resulting in some weakness in the muscles that depress the corner of the mouth.  These muscles are the anguli oris and depressor labii inferioris muscles.  

***

The Veteran's complaint of numbness in [the] left lip could be a residual of damage to the distal portion of the Mental nerve, a branch of the mandibular division of cranial nerve V or trigeminal nerve.  Injury in the distal branch of the Marginal mandibular branch of cranial nerve VII or Facial nerve could cause some weakness in the lower depressor muscles in the corner of [the] mouth.  The loss of feeling, numbness in the left side of [the] lower lip along with some residual weakness in the left lower depressor muscles of the corner of the mouth can result in the Veteran's inability to control saliva effectively while speaking.  (emphasis added).  

After reviewing the November 2015 VHA opinion, the Board is unable to ascertain, given the indefinite phrasing, whether the VA physician actually concluded that there was disability of either Cranial Nerve V and/or Cranial Nerve VII.  

When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board concludes that further VA neurological evaluation which addresses the Veteran's cranial nerve injuries is necessary.  

Clinical documentation dates after December 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Left Finger Disabilities

The Veteran was last afforded a VA examination which addressed his service-connected left finger disabilities in November 2012.  The resulting examination report conveys that the Veteran complained that the "problem remain[s the] same, left middle finger stump is numb and sensitive."  On contemporaneous neurological evaluation of the left hand, the examiner indicated that the Veteran "denies leg/ r hand/left hand numbness except left middle finger stump."  The physician advanced no diagnosis; concluded that the Veteran "did not have a "peripheral nerve condition;" and made no determination as to the nature of the Veteran's left third finger numbness.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the Veteran was last afforded a VA examination which addressed his service-connected left finger disabilities in 2012 and in light of the cited deficiencies in that examination, the Board concludes that further VA evaluation is necessary to adequately determine the current nature and severity of his service-connected left third, fourth, and fifth finger disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected facial dog bite residuals and left third, fourth, and fifth finger disabilities after December 2012 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after December 2012.  

3.  Schedule the Veteran for a VA neurological evaluation in order to determine the nature and severity of both his cranial nerve and left hand neurological disabilities and any associated vocational impairment.  All involved cranial and peripheral nerves should be specifically identified.  

All relevant medical records, including the November 2015 VHA neurological opinion, must be made available to the examiner for review.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA finger evaluation in order to determine the nature and severity of his service-connected left third finger amputation residuals, fourth finger tuft fracture residuals, and fifth finger PIP degenerative joint disease and all associated vocational impairment.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

